Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
	
	Claims 1-9 and 14-20 (Invention I) is drawn to a method (system) for determining a characteristic of a direct-gap semiconductor, comprising: measuring at least one optical constant of a first sample of a direct-gap semiconductor with an optical spectrometer; calculating an estimated value of an optical parameter of the first sample of the direct-gap semiconductor based on fitting the model to an optical absorption curve based on the at least one optical constant; obtaining at least one second value of the optical parameter; and calculating an estimated characteristic of the direct-gap semiconductor from the estimated value of the optical parameter and the obtained second value of the optical parameter.
	Claim 10-13 (Invention II) is drawn to a method for determining a temperature of a direct-gap semiconductor comprising: measuring at least one optical constant of a sample of a direct-gap semiconductor with an optical spectrometer; determining a bandgap energy of the sample based on fitting the model to an optical absorption curve based on the at least one optical constant; comparing the bandgap energy of the sample to a known absorption characteristic of a reference material; and calculating a temperature of the first sample based on a temperature dependence of the bandgap energy of the first sample and the bandgap energy of the reference material.
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination (Invention I) as claimed does not require the particulars of the subcombination (Invention II) as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  
In the instant case, 
(1) the combination of 1-9 and 14-20 (Invention I) does not require the particulars of the subcombination as claimed, and 
(2) the subcombination of Claim 10-13 (Invention II) has utility by itself (as italicized above).
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

the inventions have acquired a separate status in the art in view of their different classification;
the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
the prior art applicable to one invention would not likely be applicable to another invention:
the inventions are likely to raise non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863